


SECOND AMENDMENT TO THE
AGL RESOURCES INC. NONQUALIFIED SAVINGS PLAN
(as amended and restated effective January 1, 2009)




THIS AMENDMENT to the AGL Resources Inc. Nonqualified Savings Plan (the “Plan”)
is made by the Administrative Committee of the Plan (the “Committee”).


W I T N E S S E T H :


WHEREAS, AGL Resources Inc. maintains the Plan, which was most recently amended
and restated effective as of January 1, 2009, for the benefit of a select group
of management and highly compensated employees; and
 
WHEREAS, Section 10.1 of the Plan provides that the Committee has the authority
to amend the Plan at any time, subject to certain restrictions that do not
apply; and
 
WHEREAS, the Committee desires to amend the Plan to provide for a new matching
formula to coordinate with the new matching formula under the Company’s 401(k)
plans, for participants who do not accrue additional benefits under the
Company’s defined benefit pension plan;
 
NOW, THEREFORE, the Plan is hereby amended as follows, effective as of January
1, 2013:
 
1.  
Section 1.41 is amended to read as follows:

 
1.41           Retirement Savings Plus Plan or RSP shall mean the AGL Resources
Inc. Retirement Savings Plus Plan and/or (except as used in Article V) another
401(k) plan maintained by the Affiliates, as the same may be amended from time
to time.
 
2.  
Section 3.2 is amended to read as follows:

 
3.2           Matching Contributions.
 
(a)           DB Eligible Participants.  For each Active Participant, other than
those described in subsection (b) hereof, on whose behalf a Participating
Company has made any Before-Tax Contributions to the Plan for the Plan Year,
such Participating Company shall make a Matching Contribution equal to the
difference between:
 
(1) 65% of the lesser of (A) the sum of the Participant’s Before-Tax
Contributions under this Plan attributable to the Plan Year, plus the maximum
amount of elective deferrals subject to matching under the RSP (without taking
into account catch-up contributions) for the Plan Year pursuant to Code §§402(g)
and 401(a)(17), and (B) 8% of the Participant’s Compensation earned during the
Plan Year; minus
 
 
 

--------------------------------------------------------------------------------

 
(2) the maximum matching contribution the Active Participant could receive under
the RSP for such Plan Year (without regard to whether the Active Participant
actually receives such maximum matching contribution).
 
(b)           DB Ineligible Participants.  For each Active Participant who is
not eligible to accrue benefits under the AGL Resources Inc. Retirement Plan
(but excluding all attachments to such plan that provide for benefits
historically provided under the Nicor Companies Pension and Retirement Plan), on
whose behalf a Participating Company has made any Before-Tax Contributions to
the Plan for the Plan Year, such Participating Company shall make a Matching
Contribution equal to:
 
(1) the lesser of (A) the sum of the Participant’s Before-Tax Contributions
under this Plan attributable to the Plan Year, plus the maximum amount of
elective deferrals subject to matching under the RSP (without taking into
account catch-up contributions) for the Plan Year pursuant to Code §§402(g) and
401(a)(17), and (B) 3% of the Participant’s Compensation earned during the Plan
Year; plus
 
(2) 75% of the lesser of (A) the sum of the Participant’s Before-Tax
Contributions under this Plan attributable to the Plan Year, plus the maximum
amount of elective deferrals subject to matching under the RSP (without taking
into account catch-up contributions) for the Plan Year pursuant to Code §§402(g)
and 401(a)(17), minus 3% of the Participant’s Compensation earned during the
Plan Year, but not less than zero; and (B) 3% of the Participant’s Compensation
earned during the Plan Year; minus
 
(3) the maximum matching contribution the Active Participant could receive under
the RSP for such Plan Year (without regard to whether the Active Participant
actually receives such maximum matching contribution).
 
(c)           Timing.  Matching Contributions shall be made to the Plan once
each year within the period of two months following the last day of the Plan
Year to which the Matching Contributions relate.
 
3.  
Except as provided herein, the Plan shall remain in full force and effect.

 
 
 
2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Committee has caused its duly authorized member to
execute this Amendment on the date written below.




ADMINISTRATIVE COMMITTEE




By:           /s/ Martin Friedgood


Name:     Martin Friedgood


Date:       December 19, 2012



 
3

--------------------------------------------------------------------------------

 
